This is an appeal from an order denying defendant's motion for a new trial and from a judgment of conviction of the crime of rape.
The sole contention in the case is that the evidence fails to establish the elements of the crime charged. There is no merit in this position. The defendant was accorded a fair trial, and the judgment must stand.
It is not necessary to set forth the unpleasant details revealed by the evidence. Suffice it to say that it showed that the offense was committed on repeated occasions by the defendant with his minor sister, and the defendant's guilt was established not only by her testimony, but by his own confession. The testimony of the prosecutrix was straightforward and consistent, and free from certain elements that appellate courts have frequently referred to as creating a doubt as to the truth of the charge.
The judgment and order are affirmed.